Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 30, 2021

                                       No. 04-21-00028-CV

                          IN THE INTEREST OF N.M.B., A CHILD

                   From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-06049
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        In the underlying cause, appellant filed a petition in intervention in a suit affecting the
parent-child relationship. On January 20, 2021, the trial court signed an order dismissing her suit
for lack of standing. On January 27, 2021, appellant filed a notice of appeal, stating her intent to
appeal from the trial court’s January 20, 2021 order. The clerk’s record does not reflect that a
final order has been signed disposing of all the pending parties and claims in the underlying suit
affecting parent-child relationship. Thus, appellant appears to be appealing from an interlocutory
order.

        Unless an interlocutory appeal is expressly authorized by statute, we have jurisdiction
only over an appeal taken from a final judgment. Lehmann v. Har–Con Corp., 39 S.W.3d 191,
195 (Tex. 2001). Section 109.002 of the Texas Family Code governs appeals in cases under Title
Five of the Texas Family Code, which are suits affecting the parent-child relationship. See TEX.
FAM. CODE § 109.002. Subsection (a) provides that “[a]n appeal from a final order rendered in a
suit, when allowed under this section or under other provisions of law, shall be as in civil cases
generally.” Id. § 109.002(a). Subsection (b) provides that “[a]n appeal may be taken by any party
to a suit from a final order rendered under this title.” Id. § 109.002(b). Thus, a final order is
necessary for an appellate court to have jurisdiction over these types of appeals in the absence of
some other authority allowing interlocutory appeals. We cannot, however, find any statutory
authority that allows a party to appeal from an interlocutory order that dismisses a party’s suit for
lack of standing.

       Therefore, we ORDER appellant to show cause in writing by April 15, 2021 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.
                                              _________________________________
                                              Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court